Cite as 2014 Ark. 58

                   SUPREME COURT OF ARKANSAS
                                         No.   CR-13-332

CHRISTOPHER BRANNING                                Opinion Delivered February   6, 2014
                   APPELLANT
                                                    PRO SE MOTION FOR RULE ON
V.                                                  CLERK [BOONE COUNTY CIRCUIT
                                                    COURT, NO. 05CR-04-244]

STATE OF ARKANSAS                                   HONORABLE GORDON WEBB,
                                  APPELLEE          JUDGE

                                                    WRIT OF CERTIORARI ISSUED.


                                       PER CURIAM

       On January 8, 2013, the trial court entered an order denying appellant Christopher

Branning’s amended petition for postconviction relief pursuant to Arkansas Rule of Criminal

Procedure 37.1 (2005). Appellant timely lodged an appeal of that order in this court. Now

before us is appellant’s motion for rule on clerk in which he seeks an order directing the clerk

to file his brief-in-chief that was tendered one day past the due date.

       The record before us intimates that a hearing was held on February 25, 2011, at which

time appellant filed a pro se amended petition for postconviction relief and the trial court

appointed defense counsel to represent him. Neither the February 25 amended petition nor a

transcript of the hearing is included in the record. A second pro se amended petition, filed on

July 6, 2011, and the Rule 37.1 hearing held on July 8, 2011, are both part of the record. While

the trial court indicated at the July 8, 2011 Rule 37.1 hearing that it was considering the July 6

amended petition, it acted solely on the February 25 amended petition in its written order

denying relief.
                                      Cite as 2014 Ark. 58

       Our examination of the record reveals that it is deficient in that it does not include the

amended petition for postconviction relief, filed on February 25, 2011, acted on by the trial

court in its written order. Before we can rule on the motion requesting leave to file a belated

brief, we find that there is a need to supplement the record. Accordingly, a writ of certiorari is

issued, returnable in thirty days, to bring up a copy of the amended petition for postconviction

relief, filed on February 25, 2011.

       Writ of certiorari issued.

       Christopher Branning, pro se appellant.

       No response.




                                                 2